DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 13 and 14 are amended. Claims 1-14 are allowed. Claims 14-20 are rejoined. Claims 15-20 are presently examined.

Applicant’s arguments regarding the rejection under 35 USC 112(b) have been fully considered and are persuasive. The rejection of 4/12/2022 is overcome.

Election/Restrictions
Claims 1-13 are allowable. Claims 14-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction/election requirement as set forth in the Office action mailed on 10/5/2020, is hereby withdrawn and claims 14-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claims 15-20 objected to because of the following informalities: The claims begin with the indefinite article “a” where the definite article “the” would be appropriate. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 16, the claim recites the limitation “the grooves in the kicker bar contact edge and the roll hand contact surface,” however, it is unclear whether this limitation refers to the single grooves that is included in both the kicker bar contact edge and the roll hand contact surface of claim 16 or to both the grooves of claim 16 and claim 1, rendering the claim indefinite.

Regarding claim 17, the claim recites the limitation “wherein the drum outer surface, the kicker bar contact edge and the roll hand contact surface all include said groove,” however, it is unclear whether groove referred to is the first groove of claim 1 or the groove extending in a substantially circumferential direction of the drum of claim 15, rendering the claim indefinite. 

Regarding claim 18, the claim recites the limitation “the grooves of the drum outer surface,” however, claim 1 only explicitly requires a single groove in the drum outer surface, however, claim 1 only requires that the drum outer surface have a single first groove. It is therefore unclear to which grooves the instant limitations refers, rendering the claim indefinite.

Regarding claim 19, the claim recites the limitation “the components of tobacco industry products” however, it is unclear whether this limitation refers to the components of the tobacco industry products of claim 14 or to components of new tobacco industry products, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the components of the tobacco industry products of claim 14. 
The claim recites the limitation “the groove(s).” It is unclear to which grooves this refers since claim 1 only requires a single groove but the instant limitation may refer to plural grooves. The claim is therefore indefinite.
Allowable Subject Matter
Claims 1-14 are allowed. Claims 16-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claims 15 and 20 objected to but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Dahlgrun (US 5,632,285) teaches a conveyor having conveyor and a stationary rolling member to roll adherent uniting banks around groups of plain cigarettes (abstract) having a group contacting member to start the rolling movement of successive groups (column 8, lines 21-39, figure 3, reference numeral 72). However, Dahlgrun does not teach or suggest the group contacting member moving independently of the stationary rolling member, let alone being adjustable.
Sinisi (WO 2014/118309) teaches an apparatus for wrapping a sheet of wrapping material around a rod shaped article having a drum (figure 3, reference numeral 2) with a series of flutes on its surface (page 23, lines 28-32, page 24, lines 1-8, figure 3, reference numeral 21). The cigarette comes into contact with a displaceable portion of a contact surface (page 24, lines 9-24, figure 3, reference numeral 101). The displaceable portion is held by springs located perpendicular to the drum to apply pressure to the cigarettes (page 25, lines 5-20, figure 3, reference numeral 111). The displaceable portion is located adjacent to a fixedly arranged corrugated portion along which the cigarettes roll (page 26, lines 6-27, figure 3, reference numeral 105). However, Sinsi does not teach or suggest the displaceable portion having a position that is adjusted and set since a spring loaded component will move based on the force applied to it.
Ishikawa (EP 2813153) teaches a filter tip attachment which prevents damage of a capsule enclosed in the filter [0005] to form a double filter cigarette [0006] having a curved second conveying drum ([0018], figure 1, reference numeral 5) with holding grooves formed on its outer surface which extend in the axis direction of the intermediate product [0019], which are considered to meet the claim limitation of flutes. A guide member is arranged adjacent the second conveying drum to roll intermediate products along the outer surface of the second conveying drum ([0020], figure 1, reference numeral 10). A kicking bar is located on the inlet of the guide member to cause the intermediate product to be rolled ([0031], figure 1, reference numeral 17). However, Ishikawa does not teach or suggest the kicking bar being adjustable to a set position.
The prior art does not teach or suggest a kicker bar adjustable relative to a roll hand such that a projection distance between the kicker bar and roll hand can be adjusted and set.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/RUSSELL E SPARKS/               Examiner, Art Unit 1747